Citation Nr: 0014213	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-04 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for peripheral 
neuropathy, including as a result of herbicide exposure.

2. Entitlement to service connection for a back disorder, 
including as secondary to service-connected right knee 
disability.

3. Entitlement to a compensable initial evaluation for 
service-connected right knee disability, prior to May 4, 
1995.

4. Entitlement to an initial evaluation in excess of 10 
percent for service-connected right knee disability, 
effective May 4, 1995.  

5. Entitlement to an evaluation in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1970 and from November 1976 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the claim for service 
connection for a back condition was not well grounded.  The 
veteran also perfected an appeal to the May 1997 rating 
decision, which denied service connection for peripheral 
neuropathy and granted service connection for a right knee 
injury with a noncompensable evaluation effective from March 
14, 1985, and a 10 percent evaluation effective from May 4, 
1995.  The veteran further perfected an appeal to the 
November 1999 rating decision, which continued a 30 percent 
evaluation for service-connected PTSD.  

The Board notes that the veteran timely filed a notice of 
disagreement to the RO's May 1997 rating decision, which 
denied service connection for prostate cancer, claimed as a 
result of herbicide exposure.  In a statement, received in 
July 1998, the veteran stated that he wished to drop the 
claim for service connection for prostate cancer.  A notice 
of disagreement may be withdrawn in writing at any time 
before a timely substantive appeal is filed.  38 C.F.R. 
§ 20.204(a) (1999).  Therefore, the issue of service 
connection for prostate cancer is not before the Board.  

The veteran's claim for entitlement to an evaluation in 
excess of 30 percent for service-connected PTSD is discussed 
in the remand portion of this decision.  


FINDINGS OF FACT

1. The record contains no diagnosis of acute or subacute 
peripheral neuropathy, and the first medical diagnosis of 
peripheral neuropathy was in July 1997, more than 25 years 
after the veteran's last possible exposure to Agent Orange 
during service in Vietnam.  

2. The record contains no competent medical evidence of a 
nexus between the veteran's current neuropathy and any 
incident of service, including alleged exposure to Agent 
Orange.  

3. The record contains no competent medical evidence 
providing a nexus between the veteran's current 
degenerative arthritis of the lumbar spine and any 
incident of service, including as secondary to the 
veteran's service-connected right knee disability.  

4. Prior to May 4, 1995, the veteran's service-connected 
right knee disability was manifested by complaints of 
swelling and pain with flexion to 110 degrees, intact 
extension, and no arthritic changes.  

5. Effective May 4, 1995, the veteran's service-connected 
right knee disability is manifested by degenerative 
arthritis, complaints of swelling, pain, popping, 
and difficulty standing and running for extended periods, 
with flexion to 130-140 degrees and extension to 0 
degrees.  


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2. The claim of entitlement to service connection for a back 
disorder, including as secondary to service-connected 
right knee disability, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3. The criteria for a compensable evaluation for the service-
connected right knee disability, prior to May 4, 1995, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1999).

4. The criteria for an evaluation in excess of 10 percent for 
the service-connected right knee disability, effective May 
4, 1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Where certain diseases 

are manifested to a compensable degree within the initial 
post-service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
(hereinafter "Federal Circuit") held that, "For a claim to 
be well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability. Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining 

whether a claim is well grounded, the credibility of the 
evidence is presumed.  See Robinette v. Brown, 8 Vet. App. 
69, 75 (1995). 

II.  Service Connection for Peripheral Neuropathy

A.  Factual Background

The veteran's DD Form 214, reporting service from January 
1969 to September 1970, indicated that the veteran received 
the Vietnam Service Medal with one star, among other 
decorations and commendations.  The veteran's service medical 
records contain no complaints or diagnoses of peripheral 
neuropathy or symptomatology attributed thereto.  

In September 1996, the veteran filed an initial claim for VA 
benefits for acute and subacute peripheral neuropathy.  

A VA electromyography (EMG) and a nerve conduction study were 
conducted in July 1997.  The veteran complained of a 15-20 
year history of tingling in the feet and hands with loss of 
hand strength.  Nerve conduction study showed borderline 
prolonged median sensory distal latencies with slow 
conduction velocities bilaterally and a prolonged right 
median motor distal latency.  The physician 
noted electrophysiologic evidence of bilateral median 
neuropathies at the wrist, mild to moderate on the right and 
mild on the left.  The physician stated that there was some 
evidence to suggest a possible minimal or borderline, 
peripheral neuropathy.  

A VA outpatient treatment record dated in October 1998 notes 
a medical history of neuropathy with parenthetical notation 
of "(extremities due to chemical (Agent Orange))."  The 
veteran reported complaints of tingling and aching in his 
feet.  He stated that this sensation had been present since 
the accident during which he injured his right knee and back.  
The examiner noted that the veteran had quit drinking 13 
years previous, but had a history of drinking a six-pack per 
day.  

Neurological examination revealed a diminished protective 
threshold.  The examiner provided assessments of alcoholic 
neuropathy and venous insufficiency.  

At a hearing before an RO hearing officer in March 1999, the 
veteran testified that he was diagnosed with peripheral 
neuropathy following testing at the VA hospital.  
Transcript, p. 1.  He reported that he began having symptoms 
during service, with numbness and tingling in his 
extremities.  He stated that the condition became more 
debilitating over the decades.  Transcript, p. 2.  

B.  Analysis

Vietnam era service is from February 28, 1961 to May 7, 1975, 
for veterans, who served in the Republic of Vietnam during 
that time.  A veteran who served in Vietnam between January 
9, 1962 and May 7, 1975, and has a disease listed under 
§3.309(e) is presumed to have exposure to a herbicide agent 
during service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(6)(iii) (1999).  

The following diseases shall be service-connected, if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, even though there is no 
record of such disease during service, provided that the 
requirements and limitations under § 3.307 are met: chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and certain soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999).  For purposes of this presumption, 
acute and subacute peripheral neuropathy must be manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military service.  38 C.F.R. § 3.307(a)(6)(ii) 
(1999).  

In the instant case, the first medical evidence of the 
existence of peripheral neuropathy was in July 1997, more 
than 25 years after the veteran's last service in Vietnam in 
1970.  In addition, there is no evidence that the veteran has 
ever been diagnosed with acute or subacute peripheral 
neuropathy.  The Board notes that it is not entirely clear 
from the record as to the exact dates of the veteran's 
service in Vietnam, but the veteran's active military service 
during the relevant period (from February 1961 to May 1975) 
terminated in September 1970.  Assuming arguendo that the 
veteran's last date of service in Vietnam was the date of his 
discharge in September 1970, the record contains no competent 
medical evidence that the veteran's peripheral neuropathy was 
manifest to a degree of 10 percent by September 1971.  The 
Board notes that the veteran testified at the hearing that 
the tingling in his extremities began during service.  In 
addition, at the July 1997 EMG, he reported that the tingling 
in his hands and feet had been present for 15-20 years.  
However, the record does not reflect that the veteran has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as 
numbness, he is not competent to provide evidence or opinion 
that the observable symptoms are manifestations of chronic 
pathology or specific diagnosed disability, such as 
peripheral neuropathy.  See Savage v. Gober, 10 Vet. App. 
489, 497 (1997).

Notwithstanding the foregoing presumption, the Federal 
Circuit has held that specific VA regulations which provide 
for presumptive service connection do not preclude an 
appellant from establishing service connection with proof of 
actual, direct causation.  Cf. Combee v. Brown, 34 F.3d 1039, 
1040 (1995) (presumptive diseases due to radiation exposure).  

In the instant case, the veteran has submitted evidence of a 
current disability.  The July 1997 EMG and nerve conduction 
testing showed evidence of bilateral median neuropathies and 
suggested minimal peripheral neuropathy.  

The veteran's service medical records contain no complaints 
of tingling or numbness in the extremities nor any diagnosis 
of peripheral neuropathy.  The veteran alleges that his 
condition is a result of exposure to Agent Orange.  

The record contains no competent medical evidence of a nexus 
between the veteran's current peripheral neuropathy and any 
incident of his active military service, including alleged 
exposure to Agent Orange during service in Vietnam.  Although 
the outpatient treatment record in October 1998 noted a 
history of neuropathy reported by the veteran as due to Agent 
Orange, the physician provided an assessment of alcoholic 
neuropathy.  Evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  A bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In the instant case, the physician's assessment 
specifically contradicts the history provided.  Without 
competent medical evidence of a nexus between the veteran's 
current neuropathy and any incident of service, including 
alleged Agent Orange exposure, the veteran's claim cannot be 
well grounded.  

III.  Service Connection for a Back Disorder

A.  Factual Background

The veteran's service medical records are negative for 
complaints of, treatment for, or a diagnosis of a back 
disorder.  The separation examination in February 1985 noted 
no abnormalities of the spine.  On a report of medical 
history, completed at the same time, the veteran reported no 
history of recurrent back pain. 

In May 1995, the veteran filed an initial claim for VA 
benefits for a back condition.  A VA examination was 
conducted in November 1995.  The veteran reported that he 
injured his right knee in a motor vehicle accident in 1977.  
He stated that his back did not bother him at first, but 
became progressively worse, due to favoring his right knee.  
The veteran complained of intermittent low back pain, one-to-
two times per week.  Physical examination revealed no 
postural abnormalities, no fixed deformity, 

and no significant muscle spasm.  Range of motion testing 
revealed flexion to 75 degrees, extension to 15 degrees, 
lateral flexion to 30 degrees on the left and 40 degrees on 
the right, and rotation to 45 degrees to the left and 35 
degrees to the right.  The examiner noted mild objective 
evidence of pain on range of motion.  X-ray examination 
showed some partial lumbarization of S1 and some 
slight decrease in height of L5-S1.  The examiner provided a 
diagnosis of mechanical-type low back pain causing a minimal 
amount of disability.  

A VA outpatient treatment record dated in February 1996 shows 
that the veteran complained of his back aching and right knee 
problems.  The physician noted that the veteran ambulated 
without difficulties.

In his notice of disagreement, received in September 1996, 
the veteran stated that his back condition was secondary to 
his right knee disorder.  

At a VA examination of the veteran's right knee in July 1997, 
he complained of right knee pain with an inability to walk 
normally for the last 20 years.  He reported that he used no 
assistive device but gave a history of the knee giving out or 
locking with swelling.  On examination, there was no evidence 
of swelling in the right knee.  There was no evidence of 
crepitus on motion.  There was no evidence of ligamentous 
laxity.  Active range of motion was from 0 degrees of 
extension to 135-140 degrees of flexion.

A VA orthopedic examination of the veteran's spine was 
conducted in July 1997.  The veteran complained of low back 
pain secondary to an unstable gait secondary to a right knee 
condition.  He reported right lower extremity radiation to 
the calf and stated that these symptoms occurred every six 
months and lasted a few weeks.  Physical examination revealed 
no postural abnormalities, no fixed deformity, no objective 
evidence of pain on range of motion, and normal musculature 
of the back.  Range of motion testing revealed flexion to 90 
degrees, extension to 15 degrees, lateral flexion to 
15 degrees bilaterally, and rotation to 20 degrees 
bilaterally.  Motor and sensory examinations were normal.  X-
ray examination of the lumbar 

spine showed early degenerative changes at multiple levels.  
The examiner provided a diagnosis of degenerative arthritis 
of the lumbar spine.  The examiner indicated that infrequent 
favoring of any extremity might cause aggravation of 
degenerative changes in the spine, but concluded that the 
veteran's degenerative changes shown by X-ray examination 
were not secondary to his knee injury and were unrelated.  

VA outpatient treatment records dated in October 1998 show 
that the veteran complained of low back pain radiating down 
his left leg.  A magnetic resonance imaging (MRI) scan in 
October 1998 showed degenerative disc disease at L4-5 and L5-
S1 with no evidence of disc protrusion or spinal stenosis.  

At a hearing before an RO hearing officer in March 1999, the 
veteran testified that his physician stated that his back 
problems were connected to his imbalance and favoring of his 
right knee.  Transcript, p. 4.  He stated that the pain in 
his back was over the whole spine, but was sometimes centered 
in the lower back and sometimes behind one of the shoulders.  
Transcript, p. 5.  

B.  Analysis

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The veteran's service medical records contain no complaints, 
diagnoses, or opinions of any back pain or pathology.  The 
veteran contends that his current back disability is 
secondary to his service-connected right knee disability.

The veteran has submitted evidence of a current back 
disability.  A VA examination report dated in July 1997 shows 
a diagnosis of degenerative arthritis of the lumbar spine.  
However, the evidence does not show abnormal gait or right 
knee instability due to the service-connected right knee 
disability.

The record contains no competent evidence of a nexus between 
the veteran's current lumbar degenerative arthritis and any 
incident of the veteran's military service, including as 
secondary to his service-connected right knee disability.  
The VA examiner in November 1995 provided no opinion as to 
etiology of the veteran's complaints of back pain.  The Board 
acknowledges that the VA examiner in July 1997 noted the 
possibility that favoring an extremity might result in 
aggravation of degenerative changes of the spine.  In this 
case, however, the objective medical evidence does not show 
that the veteran favored a lower extremity due to his 
service-connected right knee disability.  The VA examiner in 
July 1997 found that the veteran's degenerative changes were 
not secondary to his knee injury.  Without competent medical 
evidence of a nexus between the veteran's current back 
disability and any incident of service or the veteran's 
service-connected right knee disability, the veteran's claim 
cannot be well grounded.  

The Board recognizes that there is no duty to assist a 
veteran in developing a claim if a well-grounded claim has 
not been submitted.  See Morton v. West, 12 Vet. App. 477, 
480 (1999).  However, the Court has held that there is some 
duty to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  In this case, 
unlike in Robinette, the veteran has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Moreover, this 
case does not involve an incomplete application.  Thus, VA 
has satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).


IV.  Evaluation of Service-Connection Right Knee Disability

A.  Factual Background

A service medical record dated in May 1979 notes complaints 
of right knee limitation of motion, pain, and stiffness 
following a motor vehicle accident.  The veteran underwent 
physical therapy for this condition. 

In March 1985, the veteran filed an initial claim for VA 
benefits for service connection for a "trick" right knee.  

A VA examination was conducted in August 1985.  The veteran 
reported that he injured his right knee in an automobile 
accident in 1978.  He complained of swelling and pain in the 
right knee with occasional popping when running or standing 
for prolonged periods of time.  The examiner noted that the 
veteran ambulated without a limp.  Physical examination 
showed normal right knee structures with no deformities, 
distortion or malposition of the joint.  No soft tissue 
edema, synovial effusion, crepitus, or laxity were 
demonstrated.  Knee flexion was restricted to 110 degrees and 
extension was intact.  X-ray examination revealed no 
arthritic changes and mild tibia vara deformity.  The 
examiner provided a diagnosis of residuals of a right knee 
injury.  

A VA examination was conducted in November 1995.  The veteran 
reported that he injured his knee in a car accident in 1977.  
He complained of intermittent pain, especially with excessive 
work.  He reported significant amounts of swelling and pain, 
and some locking.  Physical examination showed no swelling, 
effusion, deformity, or instability.  Range of motion of the 
right knee was from 0 to 130 degrees.  The examiner noted 
pain with palpation.  The examiner provided a diagnosis of 
patellofemoral degenerative arthritis, which appeared to 
cause the veteran a moderate amount of disability.  

A VA examination was conducted in July 1997.  The veteran 
complained of right knee pain with an inability to walk 
normally for the previous 20 years.  Physical examination 
revealed no swelling, bony deformity, or laxity.  The veteran 
had full active range of motion of the right knee without 
crepitus or tenderness.  X-ray examination was normal.  The 
examiner provided a diagnosis of normal right knee with no 
evidence of internal or external derangement.  

At a hearing before an RO hearing officer in March 1999, the 
veteran testified that he could not put any extended pressure 
on his right knee without pain and swelling.  He stated that 
his knee had popped out a few times and caused him to 
"wobble" at times.  He reported that there was a constant 
dull ache in the right knee.  Transcript, p. 2.  The veteran 
noted that he was seen by an orthopedic doctor at the VA 
four-to-six times in the previous year.  Transcript, p. 3.  

B.  Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 
1997).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1999).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and 

impaired ability to execute skilled movement smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  Id.

Recurrent subluxation or lateral instability of the knee 
warrants a 30 percent rating if it is severe, a 20 percent 
rating if it is moderate, and a 10 percent rating if it is 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of flexion of the knee warrants a 30 percent 
rating for limitation to 15 degrees, a 20 percent rating for 
limitation to 30 degrees, a 10 percent rating for limitation 
to 45 degrees, and a noncompensable evaluation for limitation 
to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a 50 percent 
rating for limitation to 45 degrees, a 40 percent rating for 
limitation to 30 degrees, a 30 percent rating for limitation 
to 20 degrees, a 20 percent rating for limitation to 15 
degrees, a 10 percent rating for limitation to 10 degrees, 
and a noncompensable evaluation for limitation to 0 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applied for each 
major joint affected by limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

1.  Evaluation Prior to May 4, 1995

Prior to the VA examination in November 1995, the record 
contained no diagnosis of degenerative arthritis of the right 
knee.  The VA examination in August 1985 did not show the 
limitation of motion required for a compensable evaluation.  
Although 

the veteran complained of swelling, pain, and popping in the 
right knee, any functional limitation shown did not create a 
disability picture more nearly approximating the criteria for 
a compensable evaluation.  No instability or subluxation was 
reported.  The Board finds that the evidence preponderates 
against a compensable evaluation for the right knee 
disability prior to May 4, 1995.  

2.  Evaluation Effective May 4, 1995

A diagnosis of degenerative arthritis of the right knee was 
initial reported on the November 1995 VA examination.  The 
Board notes that the VA examination in July 1997 found no X-
ray evidence of arthritis of the right knee.  However, the 
Board finds that the evidence of the existence of arthritis 
of the right knee is at least in equipoise and proceeds on 
the basis of the finding of degenerative arthritis on the 
November 1995 VA examination.  Under the Schedule, therefore, 
because the evidence shows some limitation of motion, the 
veteran's right knee condition warrants no less than a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  VA examinations in November 1995 and July 1997 showed 
ranges of motion well in excess of the limitations required 
for an evaluation greater than 10 percent.  Although the 
veteran has reported that his knee gives-way occasionally, 
the examiners found no instability or subluxation.  

The veteran reported swelling, pain, and an "inability to 
walk normally."  Physical examination revealed no swelling.  
The VA examiner in November 1995 noted pain on palpation.  
The examiner further stated that the veteran's patellofemoral 
degenerative arthritis caused the veteran a moderate amount 
of disability.  The veteran reported pain, swelling, popping, 
and difficulty standing or running for extended periods of 
time.  Physical examinations showed no crepitus, swelling or 
tenderness.  The veteran's functional limitation does not 
create a disability picture more nearly approximating the 
criteria for an evaluation in excess of 10 percent.  



ORDER

Entitlement to service connection for peripheral neuropathy, 
including as a result of herbicide exposure, is denied.

Entitlement to service connection for a back disorder, 
including as secondary to service-connected right knee 
disability, is denied.

Entitlement to a compensable initial evaluation for service-
connected right knee disability, prior to May 4, 1995, is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right knee disability, effective May 4, 
1995, is denied.  


REMAND

The veteran underwent a VA psychiatric examination in 
September 1999.  The examiner noted an increase in 
symptomatology and reported a global assessment of 
functioning (GAF) rating of 45, with a high in the previous 
year of 70.  The findings of the examination demonstrate a 
significant change in the veteran's symptomatology, with the 
addition of symptoms of major depressive disorder, which the 
examiner found to be related to the veteran's PTSD.  

The Board has determined that additional development of the 
record is needed in order to determine the underlying medical 
issues and to enable an equitable disposition of the claim 
for an increased rating for PTSD.  Accordingly, the case is 
REMANDED to the RO for the following development:

1. The RO should request that the veteran 
identify all medical care providers, VA 
and non-VA, who have treated him for his 
psychiatric disorders, whose records have 
not already been identified and obtained.  
After securing the necessary release, the 
RO should obtain these records.

2. The claims file currently contains VA 
outpatient treatment records through 
October 1998; the RO should request all 
of the veteran's VA medical records of 
treatment since October 1998.

3. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's PTSD.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should 
perform any testing necessary to provide 
an assessment of the veteran's 
psychiatric disorder(s).  A multi-axial 
assessment should be conducted.  
The examiner should provide a GAF score, 
with an explanation of the numeric code 
assigned as stated in DSM-IV.  In the 
event that multiple psychiatric diagnoses 
are given, the examiner, if possible, 
should indicate what the GAF would be if 
based only on PTSD and any PTSD/service 
related psychiatric disorders.  The 
examiner should provide an opinion as to 
what effect, if any, the veteran's 
service-connected psychiatric disability 
has on his ability to obtain and retain 
substantial employment.  The examiner 
should note the presence and severity of 
any of the following:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
stereotyped, or illogical speech; 
difficulty understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; suicidal ideation; 
obsessional rituals; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
delusions; hallucinations; and 
inappropriate behavior.  The rationale 
for all conclusions should be provided.

4. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

5. The RO should then adjudicate the claim 
for an increased evaluation for service-
connected PTSD.  If the claim remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.  
The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals


 


